Case 8:18-cv-00206-JGB-JC Document 24 Filed 07/09/19 Page 1 of 2 Page ID #:336



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.       SACV 18-206 JGB (JC)                                 Date July 9, 2019
 Title Steven Eric Gould v. Orange County Sheriff’s Department, et al.


 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                          Not Reported
                 Deputy Clerk                                        Court Reporter


    Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                 None Present                                         None Present

 Proceedings:      Order DENYING Plaintiff’s Ex Parte Application for Temporary
                   Restraining Order (IN CHAMBERS)


        Before the Court is Plaintiff Steven Eric Gould’s ex parte application for a temporary
restraining order. (“Application,” Dkt. No. 23.) After considering all papers filed in support of
the Application, the Court DENIES Plaintiff’s Application.

        Plaintiff filed a complaint on February 6, 2018. (“Complaint,” Dkt. No. 1.) After the
Complaint was dismissed on June 20, 2018, Plaintiff filed an amended complaint on July 9, 2018.
(“FAC,” Dkt. No. 14.) The FAC alleges violations of the First, Fourth, Fifth, Sixth, Eighth, and
Fourteenth Amendments of the United States Constitution against the Orange County Sheriff’s
Department (“OCSD”) and fifteen of its employees (“Defendants”). On June 12, 2019,
Plaintiff filed the present Application. (Dkt. No. 23.) Plaintiff seeks an order restraining all
Defendants coming within 100 yards of his person. (Id. at 2-3.) In support of his Application,
Plaintiff claims that Defendants have “threatened Plaintiff’s life, liberty, and the pursuit of
happiness through use of a liaison…” (Id. at 2.)

        A temporary restraining order may be issued upon a showing that “immediate and
irreparable injury, loss, or damage will result to the movant before the adverse party can be heard
in opposition.” Fed. R. Civ. P. 61(b)(1)(A). The purpose of a TRO is to preserve the status quo
and prevent irreparable harm until a hearing may be held on the propriety of a preliminary
injunction. See Reno Air Racing Ass’n, Inc. v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006).
The standard for issuing a TRO is identical to the standard for issuing a preliminary injunction.
Lockhead Missile & Space Co. v. Hughes Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Cal. 1995).


 Page 1 of 2                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 8:18-cv-00206-JGB-JC Document 24 Filed 07/09/19 Page 2 of 2 Page ID #:337



A plaintiff seeking a TRO must therefore establish that he is likely to succeed on the merits, that
he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of
equities tips in his favor, and that an injunction is in the public interest. Winter v. Natural Res.
Def. Council, Inc., 555 U.S. 7, 20 (2008). “A preliminary injunction is an extraordinary and
drastic remedy; it is never awarded as of right.” Munaf v. Geren, 553 U.S. 674, 690 (2008)
(citations omitted). An injunction is binding only on parties to the action, their officers, agents,
servants, employees and attorneys and those “in active concert or participation” with them.
Fed. R. Civ. P. 65(d).

        Plaintiff’s Application does not meet the requirements for issuance of a TRO. While
Plaintiff claims that he “may again be injured” by “any or all of the persons and agencies
described” in the FAC, he does not describe how he was threatened by Defendants, why he
believes that he may imminently be harmed by them, what form that harm may take, or why that
harm is likely to happen. Nor has Plaintiff explained why he is likely to succeed on the merits of
any of his claims or produced even minimal evidence tending to show a likelihood of success on
the merits. The Court therefore DENIES Plaintiff’s Application.

        IT IS SO ORDERED.




 Page 2 of 2                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
